Citation Nr: 1028275	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection for 
bilateral hearing loss.  The Veteran submitted a substantive 
appeal, and this matter is properly before the Board for 
adjudication.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran had noise exposure as an aircraft mechanic during 
his military service.

3.	The Veteran had normal hearing at separation from active duty 
in January 1965.  

4.	The Veteran has current bilateral sensorineural hearing loss.

5.	The Veteran's bilateral hearing loss did not manifest to a 
degree of ten percent by January 1966.

6.	There is no competent medical evidence that relates the 
Veteran's bilateral hearing loss to an in-service injury or 
event.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in July 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for bilateral hearing loss, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and responsibilities 
under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, and obtaining a medical opinion as to the 
etiology of the claimed condition.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  

The examination provided and the medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran contends that he has bilateral hearing loss.  He 
asserts that he does not have a long occupational history of 
noise exposure as a welder, stating that he had little exposure 
to noise trauma as he always wore ear protection.  The Veteran 
further states that even without ear protection, his work 
environment as a welder did not expose him to noise trauma.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in January 1965, the evidence must show that his 
chronic disease manifest to a degree of ten percent by January 
1966 in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service. Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran served in the United States Air Force from January 
1961 to January 1965.  The Veteran's service treatment records do 
not show any loss of hearing either upon entry into service or 
upon discharge examination.  As such, there is no hearing 
disability noted during service. 

After separating from service, the Veteran worked as a welder.  
He first sought treatment for hearing loss in June 2005 at Pine 
Castle Walk-In Clinic.  Testing completed at this time showed 
puretone thresholds, in decibels, as follows: 

MEGA HERTZ
3000
4000
6000
8000
RIGHT
45
65
65
75
LEFT
70
90
100
75

The private audiologist noted that the Veteran reported that he 
had constant exposure to acoustical trauma during military 
service when he worked as an aircraft mechanic.  He stated that 
the Veteran has high frequency hearing loss in both ears and 
opined that it is probably likely that the exposure to acoustical 
trauma during the Veteran's military service contributed to the 
disability.  The audiologist also noted that he did not have any 
prior audiometric test results to compare.

The Veteran then underwent a VA examination in September 2005.  
Testing completed at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
40
30
25
45
70
LEFT
30
40
40
65
90

Pure tone threshold averages (from 1000 to 4000 Hz) were 42 
decibels (dB) in the right ear and 59 dB in the left ear.  The 
Veteran had word recognition of 88 percent in both ears using the 
Maryland CNC test.  These findings reflect the Veteran has mild 
to severe sloping sensorineural hearing loss in the right ear and 
mild to profound sloping sensorineural hearing loss in the left 
ear.  Based on the examiner's review of the Veteran's medical 
evidence and case file, he opined that it is not likely that the 
Veteran's current hearing loss was caused by military noise 
exposure because the Veteran had normal hearing at his separation 
examination.

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Here, a private audiologist in 
June 2005 and a VA examiner in September 2005 each proffered 
differing opinions on the etiology of the Veteran's hearing loss.  
VA construes a hearing disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or, when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  Here, the private audiologist only notes the 
auditory thresholds for the frequencies of 3000, 4000, 6000, and 
8000 MegaHertz and the testing did not include a word recognition 
test using the Maryland CNC test.  Therefore, the Board finds the 
private examination is inadequate because it does not provide 
sufficient information for VA rating purposes and finds the VA 
examination more probative.

The Board acknowledges the Veteran's argument that having normal 
hearing upon separation from service does not necessarily 
preclude him from service connection for hearing loss.  However, 
the critical element is whether the evidence demonstrates a 
causal connection between service and the Veteran's current 
hearing loss.  The Board finds in this case that the evidence 
does not demonstrate a causal connection. 

Because a layperson is competent to establish the presence of 
observable symptomatology, the Board finds the Veteran competent 
to report that he is not able understand people when they are 
talking with him with their backs turned and finds it difficult 
to watch television.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, the Board must determine if his assertions are 
credible in order to assign appropriate weight to his statements.

The Veteran's VA examination reports show that he has bilateral 
hearing loss.  Therefore, the Veteran's statements are consistent 
with findings in his medical examination.  However, the evidence 
of record shows the Veteran made inconsistent statements 
regarding hearing protection.  At the 2005 VA examination, the 
Veteran reported that he wore ear plugs as hearing protection 
while working as an aircraft mechanic but only occasionally wore 
hearing protection as needed when he worked as a welder.  Yet in 
the Veteran's substantive appeal, he stated that hearing 
protection was not used when he worked as an aircraft mechanic, 
and he was not exposed to noise trauma as a welder.  Based on 
inconsistency, the Board finds the Veteran's statements not to be 
credible.  

Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran states that his 
hearing loss is a result of his work as an aircraft mechanic.  
However, the Veteran separated from service in 1965, and an 
examination one month prior to the Veteran's separation from 
service showed hearing within normal limits.  After separating 
from service, he worked as a welder for many years in civilian 
life and did not seek treatment for hearing loss until forty 
years after his separation from military service.  These facts 
also weigh against the Veteran's claim.

The Board appreciates the Veteran's belief that his hearing loss 
was caused during his military service.  However, the Board will 
nonetheless give more evidentiary weight to the objective medical 
evidence found in his treatment records and reported by the VA 
examiner because they are based on the objective medical evidence 
seen in the medical records as reported on by medical experts.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The 
Board finds the private audiology examination to be inadequate, 
as explained above, and the evidence deemed most probative by the 
Board demonstrates that the Veteran's bilateral hearing loss is 
not related to military noise exposure and did not begin during 
service or within one year of discharge from service.  Based on 
the evidence of record, the Board finds that service connection 
for hearing loss must be denied on both direct and presumptive 
bases.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


